DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 38-56, and 58-59 are pending in this application. Claims 1-37 and 57 have been canceled. Accordingly, claims 38-56, and 58-59 are presented for examination in this second non-final office action which corrects some deficiencies in the previous action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-41, 45-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doxey et al. (WO2013006608, from IDS), Barman et al. (WO2012/078649), Karandikar (US20150313912, with priority to at least 04/29/14), and Benjamin (US2005/0037093).
Applicant’s claim:
-- A method of treating and/or preventing a nail disease and/or disorder in a subject, the method comprising:
topically applying a nail coating composition to a nail of the subject, wherein the nail coating composition comprises (a) a first component comprising a NO-releasing co-condensed silica; and (b) a second component that is a hydrogel having a pH in a range of about 3.5 to about 6.5, thereby treating the nail disease or disorder in the subject
wherein the nail disease and/or disorder is selected from the group consisting of a
fungal infection in and/or on a nail a soft nail a brittle nail and any combination thereof.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 38-41, Doxey teaches compositions which can be used to treat nails via topical application which comprise a first component comprising a NO-releasing co-condensed silica, which are used to treat nail diseases or disorders, specifically wherein the first Regarding claims 38-41, 45, 47-48, Doxey also further teaches wherein the composition can comprise a second formulation which can be applied separately, and wherein this layer can comprise hydroxypropylcellulose which reads on the instantly claimed viscosity increasing agent, specifically a cellulose ether, a polyhydric alcohol, specifically hexylene glycol both of which read on the instantly claimed second component (See [0077]). Regarding claims 38, 56, and 58-59, Doxey teaches wherein the formulation can have a pH of 5, 6, or 7, which reads on the instantly claimed range of about 3.5 to 6.5 and about 3.5 to about 5 and about 4 to about 5 that are instantly claimed for the hydrogel, and wherein the formulation is applied topically once daily (see [0078]; examples; etc.).
Regarding claims 49 and 51-52, Doxey teaches wherein NO-releasing co-condensed silica containing compositions (e.g. claimed first component) can be stored separately from water containing components, e.g. hydrogel component/second component, and wherein these compositions can be combined before application and applied as a single composition or wherein the compositions can be applied separately/sequentially and Doxey further states that acidified nitrate can be used but is not required by their composition and as such the composition can be devoid of acidified nitrate ([0092]; [0147]).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 38-41, 45-56, and 58-59, Doxey does not specifically teach wherein the second component is in the form of a hydrogel which has the claimed pH. However, this deficiency in Doxey is addressed by Barman and Karandikar.
	Regarding claims 38-41, 45-56, particularly 38, 45-47, 58-59, Barman teaches hydrogel formulations comprising which can be used on nails [0089] with active agents including biotin [0265] and can be used with agents that increase nitric oxide production [0234] which are known to be applied to nails (as is taught by Doxey and discussed above). Barman teaches wherein the hydrogel comprises glycerol which reads on the claimed polyhydric alcohol, sodium hydroxide which reads on the claimed buffering agent, water, and carboxymethylcellulose which reads on the claimed cellulose ether viscosity increasing agent and wherein the pH is from 6.5-7.5 which is close to the claimed ratio of about 3.5-6 (See [00213]). Barman further teaches wherein the carboxymethylcellulose in amounts of 1-3% which reads on the instantly claimed range of first viscosity agent in amounts of 0.6-5% by weight of the second component as claimed in claim 46, glycerin which reads on the at least one polyhydric alcohol in amount of 5-15% which reads on the claimed range of 1 to 30% by weight of the second component (See [0200]; [0275]; [0766]).
	Karandikar teaches that it was known to use hydrogels which comprise the claimed viscosity enhancing ingredient, e.g. carboxymethylcellulose, and water based solvent to yield a hydrogel, and wherein the composition comprises a humectant, e.g. polyhydric alcohol, e.g. glycerol, can comprise a buffering agent, and wherein when the hydrogel is used on nails to treat nail fungal infections the pH is preferred to be lower, e.g. 5 or less which reads on claims 58 and 59 ([0040]; [0066]; [0044]; [0043]; [0039]; [0231]; [0078]; [0019]).
	
	
Regarding claims 38-41, 45-56, Doxey does not teach wherein their compositions are used to treat nail infections/specifically nail fungal infections as is now instantly claimed. However, these deficiencies in Doxey are addressed by Benjamin.
	Benjamin teaches that it was known to use nitric oxide and nitric oxide releasing compositions to topically treat nail fungal infections and that these compositions can take any form that is effective for topical treatment of the nail and as such would broadly include the composition of Doxey and Barman that is instantly claimed and they specifically teach wherein the compositions can be liquids or gels and can be painted on, e.g. like a nail varnish and can comprise multiple compositions such as a liquid a gel which are painted on the nail and wherein the nitric oxide precursor can be in a “dry form” that is not activated until it contacts water (see entire document; abstract; [0002]; [0012]; [0007]; [0008]; [0012-0015]; [0021]; [0023-0026]; [0027]; [0032]; [0033-0036]; [0037]; [0039-0043]; [0045]; [0048]; [0050]; [0052-0053])
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use a second hydrogel component with the first component in order to treat nails as is instantly claimed. One of ordinary skill in the art would have been motivated to do this because Doxey teaches applicant’s first component is useful for treating nails and comprises the claimed NO-releasing co-condensed silica and using a second component which contains water to release the NO which is activated/released upon contact with water, and Barman teaches hydrogel formulations that can be used with NO promoting (the examiner has corrected this from the repugnant language used previously) actives and which are safe for application to integumental tissues including nails, and wherein the hydrogel comprises the same components in the same amounts that are instantly claimed. One or ordinary skill in the art would be motivated to adjust the pH of the hydrogel of Barman to 5 or less as is instantly claimed and to apply it to nails to treat nail fungus because Karandikar teaches that it was known to use 
Regarding claim 50, while none of Doxey, Barman, Karandikar or Benjamin teach using their combinations together in ratios of 1:1 to 1:10 of first component to second component as is instantly claimed, it would have been obvious to one of ordinary skill in the art to use the two compositions/components together because both compositions were known in the art to be useful for treating nails to improve nail health and as such would be useful for treating nail diseases/disorders as are instantly claimed and it would have been obvious to one of ordinary skill in the art to try a 1:1 ratio of the two compositions and components as a starting point since both compositions/components were known in the art to be useful for treating nails and to then In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), especially in light of the teachings of Benjamin which teaches that it was known in the art at the time of the instant filing to use two part formulations comprising a “dry composition” comprising the nitric oxide releasing/producing active agent which is then subsequently treated with a second wet composition which contains water and promotes the release/activation of the nitric oxide releasing compound to release/produce nitric oxide which is known in the art to be useful to treat nail fungal infections was already known in the art as is discussed above (See all sections cited above, especially, [0053]; [0048-0050]).

Regarding claims 53-55, Doxey does not specifically teach that their method of applying the claimed first component to nails has increased efficacy compared to treatments that do not comprise a NO-releasing compound or wherein the method decreases the rate of reinfection by at least about 5% compared to a treatment that does not apply a composition comprising a NO-releasing compound or wherein the method reduces treatment duration in the subject compared to a treatment that does not apply a composition comprising a NO-releasing compound. However, as Doxey teaches that it was known in the art to apply compositions comprising NO-releasing compounds to nails in the exact same concentration that is instantly claimed, it would have been obvious to one of ordinary skill in the art that the composition of Doxey with the hydrogels of Barman and Karandikar were already achieving the claimed benefits/properties claimed in instant claims 53-55 especially since the compositions of Doxey which are taught to be applied to nails comprise the same active agents that are instantly claimed in the exact same concentrations that are instantly claimed and Barman and Karandikar together teach that using hydrogel formulations having the claimed pH on nails with nitric oxide promoting active agents allows for compositions which can be used for treating/applying to 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Doxey et al. (WO2013006608), Barman et al. (WO2012/078649), Karandikar (US20150313912, with priority to at least 04/29/14), and Benjamin (US2005/0037093) as applied to claims 38-41, 45-56, and 58-59 above and further in view of Collard et al. (US20120295952).

Applicant’s claim:
--The method of claim 38, wherein the first component further comprises a hydrophobic base and an amphiphilic compound.
--The method of claim 42, wherein the hydrophobic base is present at a concentration from about 35% to about 90% by weight of the first component and the amphiphilic compound is present at a concentration from about 1% to about 30% by weight of the first component.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the method of claims 38-41, 45-56, and 58-59 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references do not specifically teach wherein the first component further comprises a hydrophobic base and an amphiphilic compound, specifically in amounts of 1 to 30% by weight, more specifically a PEG caprylic/capric glyceride. However, these deficiencies in the combined references are addressed by Collard.
	Collard teaches compositions for treating nails/improving nail health and protecting nails from all types of external aggressions including biological aggressions, e.g. fungal infections, etc. ([0186]; [0066-0067]; [0068]; [0075]; [0072]), wherein these compositions include solubilizers/absorption enhancers to solubilize active agents and enhance their penetration in the compositions, specifically hydrophobic and amphiphilic solubilizers and mixtures thereof, including applicant’s instantly claimed PEG caprylic/capric glycerides, more specifically PEG-8 caprylic/capric glycerides ([0179]) in amounts of 2% by weight to 60% by weight which reads on the claimed range of about 1 to about 30% by weight of the amphiphilic compound and reads on applicant’s claimed range of 35% to about 90% of the hydrophobic compound ([0177]; [0175]; [0179]; etc.). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have added the instantly claimed hydrophobic base and amphiphilic compounds to the first component of the instantly claimed method because Collard teaches that it was known in the art to add hydrophobic bases, PEG-castor oil or PEO-castor oil, e.g. the instantly claimed 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims, filed 10/8/21, have been entered and have prompted the revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new/revised grounds of rejection are addressed herein. Applicants argue that Barman is only directed to treating skin to promote hair growth and is only intended for patients with hair loss. The examiner agrees that hair growth is the intended use of the compositions of Barman but at paragraph [0089] and [0041] Barman expressly teaches that their compositions can be applied with integumental perturbation to tissue of the integumentary system and they specifically define integumental/integumentary system to include nails. Thus, whether or not 
Applicants then argue that the about 3.5 to 6 that is claimed is not about 6 it is only about 3.5 and they point to claims 58 and 59 which recite about 3.5 to about 5 and about 4 to about 5. The examiner is persuaded by these arguments and has changed this discussion/arguments in this second non-final office action.
Applicant’s then argue that Karandikar only teaches the pH with respect to their active agent silver cyanurate and that it is necessary for the activity of this active agent and not for nitric oxide release. The examiner respectfully points out that the instant claims do not require the pH for any specific reason and the instant claims use comprising language which is open-ended and does not exclude anything from the instantly claimed method and/or composition being used in the method as such applicant’s arguments that Karandikar is directed to silver cyanurate which is not present in the instantly claimed composition are not persuasive because silver cyanurate or other active agents known to be useful for treating nail diseases, specifically fungal infections are not excluded from the instantly claimed method or the composition being applied in applicants method because at line 4 of claim 38 it states, “nail coating composition comprises…” which is completely open-ended and does not exclude silver cyanurate from being present in the hydrogel/composition being applied to the nails to treat nail fungus. Thus, if silver 
Applicants then argue that Barman does not teach the hydrogels of the instantly claimed system because it teaches pH of 6.5-7.5 and the instant claims are directed to about 3.5-6. The examiner respectfully points out that Karandikar teaches that it was known in the art to apply hydrogels comprising the same components of the hydrogel taught by Barman to nails wherein these hydrogels have a lowered pH of less than 5 because this is more effective for treating nail fungus and Doxey teaches their compositions are at pH of 5-6 and they specifically teach wherein a second composition which comprises the same agents of applicant’s claimed hydrogel, specifically hydroxypropylcellulose (which is a cellulose ether) and hexylene glycol which is a polyhydric alcohol can be used (see [0077-0078]), further the courts have previously determined that, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, where the ranges of Karandikar touch/overlap the claimed range they do render obvious applicant’s claimed range, especially since Doxey also teaches wherein in a secondary prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Thus, as discussed above the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the instant filing to use a second hydrogel component with the first component in order to treat nails as is instantly claimed. One of ordinary skill in the art would have been motivated to do this because Doxey teaches applicant’s first component is useful for treating nails and comprises the claimed NO-releasing co-condensed silica and using a second component which contains water to release the NO which is activated/released upon contact with water, and Barman teaches nails can be contacted with their hydrogel formulations that can be used with NO promoting actives, and wherein the hydrogel comprises the same components in the same amounts that are instantly claimed. One or ordinary skill in the art would be motivated to adjust the pH of the hydrogel of Barman to 5 or less as is instantly claimed and to apply it to nails to treat nail fungus because Karandikar teaches that it was known to use hydrogels which comprise the same components of the hydrogels in Barman, e.g. the instantly claimed viscosity enhancing ingredient, e.g. carboxymethylcellulose, and water based solvent to yield a hydrogel, and wherein the hydrogel composition comprises a humectant, e.g. polyhydric alcohol, e.g. glycerol, and can comprise a 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above the combination of the references together teach that all components of applicant’s claimed method and the composition used in the claimed method were known at the time of the instant application’s filing to be useful and/or safe for application to nails and/or for treating the claimed nail conditions as such the claimed method is still rendered obvious by the combined prior art for the reasons discussed above at this time.


Conclusion
Claims 38-56 and 58-59 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.